In a proceeding under article 78 of the Civil Practice Act to review orders of the local rent office and the State Rent Administrator fixing the maximum rent of appellant’s apartment premises, appellant contended that the premises were not subject to rent control under the *997State Residential Rent Law (L. 1946, eh. 274, § 2, subd. 2, par. [gj, as amd. by L. 1950, eh. 250, as amd.). The petition was dismissed at Special Term. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ.